UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.5% Rate (%) Date Amount ($) Value ($) Alabama.7% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.03 11/7/15 2,000,000 a 2,000,000 Arizona.5% Tucson, Senior Lien Street and Highway User Revenue, Refunding 3.00 7/1/16 1,500,000 1,525,313 Colorado.6% Lafayette, Exempla Improvement District, Special Improvement District Number 02-01, Special Assessment and Improvement Revenue, Refunding (LOC; Wells Fargo Bank) 0.05 11/7/15 1,725,000 a 1,725,000 Connecticut1.6% Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) 5.00 11/1/15 1,305,000 1,305,170 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.01 11/2/15 2,285,000 a 2,285,000 Farmington, GO Notes, BAN 2.00 11/18/15 725,000 725,587 Plainville, GO Notes, BAN 2.00 5/18/16 500,000 504,631 Delaware.1% Delaware, GO Notes 3.63 3/1/16 300,000 303,309 District of Columbia1.3% Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.07 11/5/15 4,000,000 4,000,000 Florida7.1% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.05 11/7/15 4,800,000 a,b,c 4,800,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 12/10/15 2,000,000 2,000,000 Gainesville, Utility System Revenue, CP (Liquidity Facility; Bayerische Landesbank) 0.07 11/10/15 1,915,000 1,915,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.04 11/12/15 4,500,000 4,500,000 Jacksonville Electric Authority Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.03 11/24/15 4,800,000 4,800,000 Jacksonville Electric Authority, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.02 11/7/15 3,350,000 a 3,350,000 Illinois1.7% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.02 11/7/15 5,000,000 a 5,000,000 Indiana.6% Indianapolis Local Public Improvement Bond Bank, Revenue 1.00 1/1/16 1,675,000 1,677,261 Iowa1.4% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.03 11/7/15 4,085,000 a 4,085,000 Louisiana1.3% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 11/2/15 4,000,000 a 4,000,000 Maryland2.9% Maryland, GO Notes (State and Local Facilities Loan) 5.00 3/1/16 2,000,000 2,031,186 Maryland, GO Notes (State and Local Facilities Loan) 3.50 3/15/16 1,610,000 1,629,343 Maryland Department of Transportation, Consolidated Transportation Revenue 4.25 2/15/16 975,000 986,487 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.04 11/10/15 4,000,000 4,000,000 Massachusetts.7% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.01 11/2/15 2,000,000 a 2,000,000 Michigan.9% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.06 11/7/15 2,775,000 a 2,775,000 Minnesota.9% Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Park Notes 5.00 3/1/16 1,450,000 1,472,733 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 1,250,000 1,250,836 Mississippi2.7% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 11/2/15 4,700,000 a 4,700,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.01 11/2/15 3,400,000 a 3,400,000 Missouri.7% Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.01 11/7/15 2,100,000 a 2,100,000 New Hampshire4.1% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.02 11/2/15 6,500,000 a 6,500,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.02 11/2/15 5,800,000 a 5,800,000 New Jersey2.3% Jersey City, GO Notes (BAN, Real Property Tax Appeal Notes and Special Emergency Notes) 1.00 12/11/15 2,000,000 2,001,074 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 3.00 12/1/15 450,000 451,038 New Brunswick, GO Notes, BAN 2.00 6/8/16 2,881,000 2,905,085 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 1,536,000 1,539,422 New York9.2% Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 2,000,000 2,006,034 Metropolitan Transportation Authority, Transportation Revenue, BAN 1.00 3/1/16 5,000,000 5,010,866 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.06 11/7/15 2,600,000 a 2,600,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/15 150,000 150,019 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (SBPA; Royal Bank of Canada) 0.01 11/2/15 3,000,000 a 3,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 15,000,000 a 15,000,000 North Carolina1.0% North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.06 12/10/15 3,000,000 3,000,000 North Dakota.5% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 4/1/16 1,500,000 1,504,348 Ohio1.9% Cincinnati City School District Board of Education, GO Notes, Refunding (Classroom Facilities Construction and Improvement) 5.00 12/1/15 1,970,000 1,977,639 Montgomery County, Revenue (Miami Valley Hospital) (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 1,200,000 a 1,200,000 Union Township GO Notes, BAN (Various Purpose) 1.50 9/8/16 2,500,000 2,520,130 Oregon.4% Oregon Department of Transportation, Highway User Tax Senior Lien Revenue 5.00 11/15/15 1,210,000 1,212,401 Pennsylvania2.3% Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 11/7/15 7,010,000 a 7,010,000 South Carolina5.9% Beaufort County, GO Notes 5.00 3/1/16 465,000 472,243 Columbia, Waterworks and Sewer System Revenue (LOC; Sumitomo Mitsui Banking Corp.) 0.01 11/7/15 10,000,000 a 10,000,000 Oconee County School District, GO Notes 5.00 3/1/16 1,235,000 1,254,562 South Carolina Association of Governmental Organizations, COP 1.50 4/14/16 6,000,000 6,035,121 Tennessee8.9% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 11/7/15 5,375,000 a 5,375,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.06 11/7/15 7,300,000 a 7,300,000 Memphis Regional Authority, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.04 11/17/15 4,000,000 4,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.01 11/7/15 10,000,000 a 10,000,000 Texas26.4% Conroe Independent School District, GO Notes, Refunding 3.00 2/15/16 1,340,000 1,351,056 Cypress-Fairbanks Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 2.00 2/15/16 1,130,000 1,135,074 Dallas County Community College District, GO Notes 5.00 2/15/16 430,000 435,810 Dallas Independent School District, Unlimited Tax School Building Bonds (LOC; Permament School Fund Guarantee Program) 5.25 2/15/16 500,000 507,308 Dripping Springs Independent School District, GO Notes, Refunding 2.00 2/15/16 1,290,000 1,296,882 El Paso County, Water and Sewer Revenue, CP (Liquidity Facility; Bank of America) 0.05 11/30/15 5,000,000 5,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 11/19/15 2,000,000 2,000,000 Gulf Coast Industrial Development Authority, Revenue (ExxonMobil Project) 0.01 11/2/15 12,100,000 a 12,100,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.01 11/2/15 11,750,000 a 11,750,000 Houston, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.04 11/5/15 5,000,000 5,000,000 Houston, GO Notes, Refunding (Public Improvement Bonds) 5.00 3/1/16 2,000,000 2,031,044 Liberty Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 5.00 2/15/16 395,000 400,241 Northwest Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 1.50 2/15/16 1,380,000 1,384,444 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 11/7/15 15,000,000 a,b,c 15,000,000 San Antonio, Electric and Gas Systems Junior Lien Revenue, Refunding 5.00 2/1/16 1,885,000 1,907,748 San Antonio, Electric and Gas Systems Revenue, Refunding 5.00 2/1/16 400,000 404,745 Sherman Independent School District, GO Notes, Refunding 3.00 2/15/16 400,000 403,122 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.01 11/7/15 14,000,000 a 14,000,000 Tyler Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 5.00 2/15/16 1,000,000 1,013,959 University of North Texas, University Financing System Revenue, CP 0.06 11/19/15 1,457,000 1,457,000 University of Texas System Board of Regents, Permanent University Fund Bonds 0.01 11/7/15 1,100,000 a 1,100,000 Utah2.7% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.01 11/2/15 8,100,000 a 8,100,000 Vermont.7% Vermont Municipal Bond Bank, Revenue 3.00 12/1/15 2,115,000 2,119,946 Virginia.1% Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 4.00 11/1/15 405,000 405,042 Washington1.6% King County, Sewer Revenue, Refunding 5.00 1/1/16 1,580,000 1,592,809 King County Public Hospital District Number 2, GO Notes, Refunding (EvergreenHealth) 3.00 12/1/15 2,285,000 2,290,284 Snohomish County, GO Notes, Refunding 5.00 12/1/15 1,060,000 1,064,147 Wisconsin6.8% PMA Levy and Aid Anticipation Notes Program Notes Participations 2.00 2/22/16 2,500,000 2,513,346 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.09 3/3/16 3,470,000 3,470,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 11/7/15 5,500,000 a 5,500,000 Wisconsin Housing and Economic Development Authority, MFHR (Liquidity Facility; PNC Bank NA) 0.02 11/7/15 8,830,000 a 8,830,000 Total Investments (cost $302,235,846) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, these securities amounted to $19,800,000 or 6.6% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVER Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOT Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PFLOAT Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 302,235,845 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 22, 2015 By: /s/ James Windels James Windels Treasurer Date: December 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
